NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JOSEPH CHAMPION,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5027
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00955-MBH, Judge Marian Blank
Horn.
                ______________________

             Decided: September 11, 2015
               ______________________

   JOSEPH CHAMPION, Westwood, CA, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DONALD E. KINNER.
                ______________________
2                                           CHAMPION   v. US




    Before PROST, Chief Judge, NEWMAN and CHEN, Circuit
                           Judges.
PER CURIAM.
    Appellant Joseph Champion appeals from a United
States Court of Federal Claims decision dismissing his
complaint for lack of jurisdiction. Because we agree that
the Court of Federal Claims does not have jurisdiction
over Mr. Champion’s tort claims, we affirm.
    Mr. Champion filed this case in the Court of Federal
Claims on October 6, 2014. In his complaint, Mr. Cham-
pion alleges that on December 30, 2012, he went to the
Westwood, California United States Postal Office to
collect his mail. When he entered the building, Mr.
Champion slipped on snow melt, fell, and struck his head
and shoulder. Mr. Champion alleges that he sustained
injuries from the fall, including a leg infection and shoul-
der and neck pain. The complaint seeks damages from
the United States to compensate for the alleged injuries,
medical expenses, and loss of quality of life. Mr. Champi-
on also asks for a permanent injunction against the
government for violation of the Americans with Disabili-
ties Act.
    The Court of Federal Claims, however, does not have
authority to decide the merits of Mr. Champion’s claim or
to award the relief he seeks. The Tucker Act, a statute
passed by Congress, establishes the scope of the Court of
Federal Claims’ jurisdiction to hear claims against the
United States. The relevant portion of the Act provides
that
      [t]he United States Court of Federal Claims shall
      have jurisdiction to render judgment upon any
      claim against the United States founded either
      upon the Constitution, or any Act of Congress or
      any regulation of an executive department, or up-
CHAMPION   v. US                                            3



    on any express or implied contract with the Unit-
    ed States, or for liquidated or unliquidated dam-
    ages in cases not sounding in tort.
28 U.S.C. § 1491 (emphasis added). As the emphasis
demonstrates, and as we have previously held, “[i]t is well
settled that the United States Court of Federal Claims
lacks . . . jurisdiction to entertain tort claims.” Shearin v.
United States, 992 F.2d 1195, 1197 (Fed. Cir. 1993).
Here, Mr. Champion’s claim sounds in tort because it
alleges that the United States was negligent in failing to
take precautions against accidents like Mr. Champion’s.
The Tucker Act explicitly states that the Court of Federal
Claims cannot hear such claims, so the Court of Federal
Claims properly dismissed Mr. Champion’s damages
claims for lack of jurisdiction. Similarly, the Court of
Federal Claims does not have authority to grant Mr.
Champion’s requested injunction, so the Court of Federal
Claims properly dismissed that claim as well. See Nat’l
Air Traffic Controllers Ass’n v. United States, 160 F.3d
714, 716 (Fed. Cir. 1998).
    As to Mr. Champion’s arguments that the Court of
Federal Claims ignored the Americans with Disabilities
Act (ADA) and Occupational Safety and Health Admin-
istration (OSHA) laws, the Court of Federal Claims did
not make a decision on the merits of Mr. Champion’s
claim. The Court of Federal Claims lacks the power to
adjudicate his claim, so the law forbids the Court of
Federal Claims from deciding the merits of Mr. Champi-
on’s claim.
                        AFFIRMED
                           COSTS
    Each party shall bear their own costs.